Citation Nr: 1028106	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to October 
1955.  The Veteran died in July 1997 and the appellant is the 
Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO confirmed and continued a 
prior denial of service connection for the cause of the Veteran's 
death because new and material evidence had not been presented to 
reopen a previously denied claim.  

Although the January 2007 rating decision was issued by the St. 
Petersburg RO, jurisdiction of the claims file remains with the 
RO in Montgomery, Alabama, the state in which the appellant 
resides; and, as such, all other correspondence to the appellant 
has been issued by the RO in Montgomery, Alabama throughout the 
appeal process.


FINDINGS OF FACT

1.  In a December 1997 decision, the RO denied service connection 
for the cause of the Veteran's death.  The appellant did not 
appeal that decision and it became final.

2.  Evidence submitted since the RO's December 1997 decision, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not raise a reasonable possibility of 
substantiating the claim of service connection for the cause of 
the Veteran's death.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's 
December 1997 rating decision; thus, the claim of service 
connection for the cause of the Veteran's death is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's application to reopen the previously 
denied claim of service connection for the cause of the Veteran's 
death, the RO provided the appellant pre-adjudication notice by 
letter dated in July 2006.  

This notification, along with additional notifications, including 
an April 2007 letter, substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In addition, with regard to claims to reopen based on new and 
material evidence, the appellant was provided notification of the 
prior rating decision that denied service connection for the 
cause of the Veteran's death, and the reason for the prior 
denial.  The appellant was specifically notified in the July 2006 
notice letter that to substantiate the underlying claim for 
dependency and indemnity compensation (for the cause of the 
Veteran's death), she needed to show that the Veteran died in 
service or the evidence needed to show that the Veteran's 
service-connected conditions caused or contributed to the 
Veteran's death.  The letter also informed the appellant that DIC 
benefits were also payable if the Veteran was continuously rated 
totally disable due to service-connected conditions for at least 
10 years before death.  Furthermore, the appellant was 
specifically notified in the July 2006 letter that to establish 
service connection for the cause of death, it must be shown that 
a condition causing the Veteran's death had its onset in service 
or was permanently aggravated by the military service.  The 
letter also explained how private records could be obtained on 
her behalf.  In essence, the appellant was advised that the prior 
claim was denied because the evidence of record did not show that 
the Veteran died of a service-connected disability.  Thus, the 
appellant was aware of the basis for the denial of the underlying 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the appellant was not specifically advised in the July 
2006 letter that she needed to provide new and material evidence 
to reopen a previously denied claim; this information was 
provided to the appellant by way of the January 2007 rating 
decision.  In that determination, the RO specifically explained 
that a claimant may reopen a finally adjudicated claim by 
submitted new and material evidence.  The rating decision further 
explained the definition of new and material evidence, and then 
explained why the evidence submitted by the appellant in 
conjunction with her claim to reopen was new, but was not 
material.  

This was again explained to the appellant in a notice letter of 
January 2007.  In that letter, the RO specifically explained the 
definition of "new and material evidence."  Additionally, the 
concept of new and material evidence was again explained in a 
Statement of the Case issued to the appellant in January 2008.  
Accordingly, based on the various notices sent to the appellant a 
reasonable person would be expected to understand what types of 
evidence would be required to reopen the claim.  

VA has obtained service treatment records and afforded the 
appellant the opportunity to give testimony before the Board.  In 
addition, the appellant has submitted private medical evidence.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file, 
and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence - Cause of Death

In a December 1997 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  The basis of 
the denial was that the Veteran's death-causing lung cancer was 
unrelated to military service.  

A notice of disagreement was not received within the subsequent 
one-year period.

Currently, the appellant contends that service connection is 
warranted for the cause of the Veteran's death.  She has advanced 
no argument in conjunction with her claim.

Although some additional evidence has been added to the record, 
it is not material to the appellant's claim.  The new evidence, 
which consists of the Veteran's medical records from June and 
July 1997, just prior to his death do not show that the Veteran's 
death causing lung cancer is related to service.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, there was no 
evidence that the Veteran's death-causing lung cancer was related 
to his period of military service from September 1951 to October 
1955.  The December 1997 RO decision is final.  38 U.S.C.A. § 
7105.  

Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of 
private treatment records from May through July 1997.  These 
records confirm that the Veteran did, indeed suffer from 
carcinoma of the lung with metastasis to the brain and died in 
July 1997.  

The additional evidence is new, in that it was not part of the 
record at the time of the 1997 rating decision.  However, the 
additional evidence is not material because does not include any 
competent evidence that cures the prior evidentiary defect.  

Rather, the evidence is cumulative and redundant of the evidence 
of record at the time of the last prior final denial of the 
claim.  It duplicates evidence previously of record.  It does not 
have any bearing on a relationship between the Veteran's death-
causing lung cancer and his military service.  In other words, 
the additional evidence added to the record does not provide any 
basis to relate the Veteran's death causing lung cancer to 
service.  Rather, the evidence added to the record shows that the 
Veteran was treated for, and died from, lung cancer.  This 
evidence was known at the time of the prior final denial in 1997.  
Thus, the new evidence does not contribute anything material to 
the appellant's claim.  The treatment records do not provide even 
the possibility of a link between the Veteran's lung cancer and 
service, and therefore this evidence does not have any bearing on 
a nexus between any cause of death and military service.  Rather, 
the private treatment records submitted in support of the claim 
actually weigh against a finding of a relationship between the 
Veteran's cause of death and service, as there is no mention 
whatsoever of any relationship between the Veteran's death-
causing lung cancer and any incident of service.  

Evidence submitted since the RO's December 1997 decision, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  New and material evidence has not been 
received since the RO's December 1997 decision; thus, the claim 
of service connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for the 
cause of the Veteran's death is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


